Case 1:18-cv-23125-RNS Document 137 Entered on FLSD Docket 09/10/2019 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 1:18-cv-23125-RNS

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANT and STATE
  FARM FIRE and CASUALTY
  COMPANY

                  Plaintiff,

                  vs.

  HEALTH AND WELLNESS SERVICES,
  INC., BEATRIZ MUSE, LAZARO MUSE,
  HUGO GOLDSTRAJ, MANUEL FRANCO,
  MEDICAL WELLNESS SERVICES, INC.,
  NOEL SANTOS, ANGEL CARRASO,
  JORGE RAFAEL COLL, PAIN RELIEF
  CLINIC OF HOMESTEAD, CORP., JESUS
  LORITES and JOSE GOMEZ-CORTES,

            Defendants.
  _______________________________/


     DEFENDANTS’ UNOPPPOSED MOTION FOR EXTENSION OF TIME TO
    COMPLETE EXPERT DISCLOSURE AND DISCOVERY AND TO EXTEND A
  RELATED (DISPOSITIVE MOTION) AND MEDIATION DEADLINE AS A RESULT
                            THEREFROM


          Defendants, MEDICAL WELLNESS SERVICES, INC., NOEL SANTOS,

  LAZARO MUSE and BEATRIZ MUSE (“Defendants”), file this motion for extension of

  time and state as follows:

       1. At the outset, the Defendants alert the Court that the relief requested herein will not in

  any way, shape or form, impact the current March 16, 2020 trial date, nor will it prejudice the

  Plaintiffs in   any way either.
Case 1:18-cv-23125-RNS Document 137 Entered on FLSD Docket 09/10/2019 Page 2 of 4



        2. When the scheduling order was constructed long ago, the deadline for expert

  disclosure was set for July 30, 2019; the deadline for expert discovery was set for September

  30, 2019; and the fact witness discovery was to be accomplished by August 30, 2019.

        3. On reflection, these discovery dates – as between fact and expert witnesses - should

  have been reversed, as it is axiomatic that expert witnesses should not be disclosed until the

  factual record is sufficiently developed for the experts to formulate their opinions. But so be

  it…

        4. When it became apparent that additional time to disclose the experts was necessary,

  counsel for the parties agreed that the Plaintiff would file its expert report later than July 30,

  2019, and although there was not an express reciprocal request for later disclosure of the

  Defendants’ expert witness(es), undersigned counsel does not believe that Plaintiff will take

  that position in response to this motion as the Defendant did not oppose their request.

        5. On August 8, 2019, Plaintiff filed its expert report. Strangely, this expert has

  formulated an opinion without even considering all of the fact evidence in this case. In any

  event, this witness is scheduled to be deposed on September 25, 2019.

        6. There are many Defendants in this case with little variation on their defense strategies

  and although defense counsel have discussed potential experts, they had not yet made their

  selection of a joint expert witness by the July 30, 2019 disclosure date.

        7. Accordingly, undersigned counsel undertook to unilaterally seek an expert to represent

  his clients allowing other codefendants to join if they elected to participate in the process,

  including, naturally, sharing in the expert witness fees on a pro rata basis.

        8. In that process, undersigned counsel selected an expert witness for his clients and he

  has been retained. He has also been given a universe of reliance materials he requested for his



                                                  2
Case 1:18-cv-23125-RNS Document 137 Entered on FLSD Docket 09/10/2019 Page 3 of 4



  review. However, his review does not allow for a report to be prepared – especially

  compounded because of the recent hurricane – before mid-October, 2019.

       9. Plaintiff’s counsel will provide several “open” deposition dates for this expert witness

  to be deposed immediately after his report is disclosed to Plaintiff’s counsel. In short, we

  expect this deposition can be taken in mid to late October 2019, which, as stated, does not

  affect the trial date.

       10.         Accordingly, Defendants named herein seek an extension to October 15, 2019

  to file their expert witness report, and extension to October 31, 2019 for this expert to be

  deposed.

       11.         If granted, this extension would impact the October 30, 2019 dispositive

  motion deadline. Accordingly, we additionally seek to push that deadline 30 days to

  November 30, 2019.

       12.         Last, mediation is currently set for November 14, 2019. Based on the

  foregoing, the parties wish to reschedule the mediation to mid-December and thus, request

  that the current deadline for mediation of November 29, 2019 be extended to December 31,

  2019.

       13.         To repeat, if these extension requests are granted, they will not compromise

  the trial date in any way, shape, or form.

       14.         This extension request is made in good faith and not for delay purposes.

       15.         Counsel for the Plaintiff does not oppose the extensions and relief requested

  herein.


       WHEREFORE, Defendants respectfully request that the Court enter an Order granting

  the extension requests herein.


                                                  3
Case 1:18-cv-23125-RNS Document 137 Entered on FLSD Docket 09/10/2019 Page 4 of 4




                                              Respectfully submitted,

                                               s/ Richard J. Diaz
                                              __________________________
                                              Richard J. Diaz, Esq.
                                              3127 Ponce De Leon Blvd.
                                              Coral Gables, FL 33134
                                              Telephone: (305) 444-7181
                                              Facsimile: (305) 444-8178
                                              F.B.N. 0767697



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
  filed via CM/ECF and served electronically on all parties of record this 10 day of September,
  2019.

                                                             s/ Richard Diaz
                                                                ______________________
                                                                    Richard J. Diaz, Esq.




                                               4
